Order filed April 9, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00212-CV
                                   ____________

                         RAMONA B. HILL, Appellant

                                         V.

                THE RESERVE AT BRAES FOREST, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1025581

                                     ORDER

      On April 2, 2013 appellant filed a motion to challenge the trial court’s
decision on indigence. Texas Rule of Appellate Procedure 20.1(j)(1) requires
appellant to file a motion challenging the trial court’s ruling “within 10 days after
the order sustaining the contest is signed, or within 10 days after the notice of
appeal is filed, whichever is later.” Appellant’s motion was due in this court April
1, 2013, but was filed one day late. Rule 20.1(j)(1) allows the appellate court to
extend the time for filing “on motion complying with Rule 10.5(b).” A party
seeking an extension of time in the court of appeals is required to file a motion
specifically stating the facts that reasonably explain the need for an extension. Rios
v. Calhoon, 889 S.W.2d 257, 259 (Tex. 1994); see also Tex. R. App. P.
10.5(b)(1)(C) (requiring motion to extend time to include facts relied on to
reasonably explain the need for an extension). No motion for extension of time
was filed in this case, however.

      The Texas Supreme Court has consistently treated minor procedural
mistakes with leniency to preserve appellate rights. See,; Verburgt v. Dorner, 959
S.W.2d 615, 616-17 (Tex. 1997) (implying extension of time when a party perfects
an appeal in good faith within the 15-day period for filing an extension). Thus, a
motion for extension of time can be implied when a motion is filed within the 15-
day period for filing a motion for extension of time if the appellant thereafter files
a motion complying with Rule 10.5(b)(1) that contains a reasonable explanation to
support the late filing. See Houser v. McElveen, 243 S.W.3d 646, 647 (Tex. 2008);
see also Miller v. Greenpark Surgery Ctr. Assoc., Ltd., 974 S.W.2d 805, 807 (Tex.
App.—Houston [14th Dist.] 1998, no pet.) (implying extension but requiring
reasonable explanation).

      Accordingly, unless appellant files with the clerk of this court a motion that
complies with Texas Rule of Appellate Procedure 10.5(b)(1) and provides a
reasonable explanation for the late filing of the party’s motion within 10 days of
the date of this order, the court will deny the motion as untimely.

                                   PER CURIAM